                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALICIA GARCIA ESCOBEDO,                                Case No. 21-cv-02048-SVK
                                   8                     Plaintiff,
                                                                                                ORDER TO SHOW CAUSE RE
                                   9              v.                                            SETTLEMENT
                                  10     THE GUARDIAN LIFE INSURANCE                            Re: Dkt. No. 10
                                         COMPANY OF AMERICA,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                               The Parties report that this case has settled. Dkt. No. 10. All previously-scheduled deadlines
                                  13
                                       and appearances are vacated.
                                  14
                                               By July 20, 2021, the parties shall file a stipulation of dismissal. If a dismissal is not filed by
                                  15
                                       the specified date, then the parties shall appear on July 27, 2021 at 11:00 a.m. and show cause, if any,
                                  16
                                       why the case should not be dismissed. Additionally, the parties shall file a statement in response to
                                  17
                                       this Order no later than July 20, 2021, describing with specificity (1) the parties’ efforts to finalize
                                  18
                                       settlement within the time provided, and (2) whether additional time is necessary, the reasons therefor,
                                  19
                                       and the minimum amount of time required to finalize the settlement and file the dismissal.
                                  20
                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  21
                                       vacated and the parties need not file a statement in response to this Order.
                                  22
                                               SO ORDERED.
                                  23
                                       Dated: May 24, 2021
                                  24

                                  25

                                  26                                                                    SUSAN VAN KEULEN
                                                                                                        United States Magistrate Judge
                                  27

                                  28
